Case: 15-50773      Document: 00513726055         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-50773
                                                                                FILED
                                                                         October 19, 2016
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR DE HOYOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1709-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Hector De Hoyos appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion, as well as his related motion for reconsideration, in which
he sought a reduction of his 120-month sentence for conspiring to possess with
the intent to distribute less than 50 kilograms of marijuana. De Hoyos argues
that the district court abused its discretion in denying him a sentence
reduction pursuant to Amendment 782 of the Sentencing Guidelines, which


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50773    Document: 00513726055     Page: 2   Date Filed: 10/19/2016


                                 No. 15-50773

effectively lowered most drug-related base offense levels. De Hoyos contends
that the district court gave excessive weight to his criminal history and failed
to adequately consider the 18 U.S.C. § 3553(a) sentencing factors, including
the need to avoid unwarranted sentencing disparities, and De Hoyos’s post-
sentencing conduct.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009).     The record establishes that the district court
considered the § 3553(a) sentencing factors, as well as De Hoyos’s post-
sentencing conduct, in evaluating whether a sentence reduction was
warranted. See United States v. Whitebird, 55 F.3d 1007, 1009-10 (5th Cir.
1995); U.S.S.G. § 1B1.10, comment. (n.1(B)(iii)). De Hoyos has not shown that
the district court abused its discretion by denying his § 3582(c)(2) motion based
on an error of law or a clearly erroneous assessment of the evidence. See
United States v. Henderson, 636 F.3d 713, 717-18 (5th Cir. 2011). Accordingly,
the district court’s judgment is AFFIRMED.




                                       2